In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3890 
ED FIALA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

B&B ENTERPRISES, et al., 
                                              Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 10 C 2895 — Gary S. Feinerman, Judge. 
                      ____________________ 

 ARGUED NOVEMBER 19, 2013 — DECIDED DECEMBER 26, 2013 
               ____________________ 

    Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  This  appeal  arises  out  of  a  RICO 
class action suit that the district judge dismissed without de‐
ciding  whether  to  certify  it  as  a  class  action.  The  appeal  is 
from the judge’s denial of the defendants’ application for an 
award of their attorneys’ fees under Fed. R. Civ. P. 11. 
   The principal defendant, B&B Enterprises, is a residential 
real estate developer, mostly of high‐end custom‐home sub‐
2                                                          No. 12‐3890 


divisions. Active in Wasco, a community in northeastern Il‐
linois, in 1994 B&B (actually a company controlled by it but 
we can ignore that detail) received from the Wasco Sanitary 
District  permits  to  connect  to  the  district’s  sewage  system 
almost  800  houses  and  other  buildings  that  B&B  and  other 
developers  were  building  in  a  subdivision  called  Fox  Mill. 
(Some  allegations  concern  other  subdivisions  in  the  same 
general area, but, again to simplify the opinion, we’ll refer to 
all  the  subdivisions  as  Fox  Mill.)  In  2010  plaintiff  Fiala,  the 
owner of a home in Fox Mill, joined by Tim Kobler Custom 
Houses, a homebuilder, brought this suit charging that B&B 
(and  other  developers,  whom  we  can  ignore)  had  violated 
RICO by engaging in a “pattern of racketeering activity” (in 
RICO‐speak)  consisting  of  bribery,  theft,  and  fraud,  all  de‐
signed to deprive homeowners and builders of property. 18 
U.S.C. § 1962. Kobler has since dropped out of the case, leav‐
ing Fiala as the sole plaintiff and appellee. 
      The alleged scheme involved what are called “Population 
Equivalents”  (“PEs”)—specified  quantities  of  sewage  (gen‐
erally  100  gallons  per  day)  that  a  house  or  other  building 
(this  case  is  just  about  houses,  however)  is  estimated  to 
dump into the local sewage system. 225 ILCS 225/3(6); 35 Ill. 
Admin. Code § 301.345. The more PEs that a house connect‐
ed to the system produces, the larger and so more costly the 
system must be to handle all the wastewater discharged into 
it,  and  therefore  the  higher  the  fee  that  the  sanitary  district 
would be apt to charge for a permit to connect the house to 
the district’s sewage system. The fee is charged to the build‐
er and thus becomes one of the costs that he tries to recoup 
in the price that he charges for the house. 
No. 12‐3890                                                          3 


   The  Wasco  Sanitary  District  decided  to  allot  3.5  PEs  to 
each house that would be built in its district because that is 
the  allotment  that  the  state  recommends,  though  does  not 
require, for single‐family houses. 35 Ill. Admin. Code § 370, 
Appendix A. 
    The  complaint  alleges  that  B&B  had,  mainly  through 
family  connections,  improperly  taken  control  of  the  Wasco 
Sanitary  District  and  used  that  control  to  divert  to  itself 
permit  fees  that  should  have  gone  to  the  district  to  finance 
an  expansion  of  its  sewage  system.  As  Fox  Mill  expanded, 
the  number  of  PEs  that  the  sanitary  district  could  grant 
without having to expand its sewer system ran out; the sys‐
tem was surfeited. B&B, the suit charged, decided—so that it 
could  continue  the  expansion  of  Fox  Mill—to  “steal”  PEs 
from existing homes and sell the stolen PEs to builders, like 
Kobler. The “stolen” PEs would enable the builder to obtain 
a sewage permit for the buyer of each of the houses he built. 
   Why was B&B (allegedly) doing this? 
     Suppose  a  sewage  treatment  facility  can  process  up  to 
20,000  gallons  of  wastewater  a  day—equivalent  to  200  PEs. 
A  sanitary  district  that  followed  Illinois’s  recommendation 
to allot 3.5 PEs to every single‐family house would therefore 
allow  only  57  houses  to  be  connected  to  the  sanitary  dis‐
trict’s sewage system. But 3.5 PEs per house is only an esti‐
mate  of  average  wastewater  discharge.  Those  57  houses 
might  generate  more,  or  fewer,  than  20,000  gallons  of 
wastewater  per  day—fewer  if  3.5  PEs  per  house  is  a  con‐
servative  estimate  of  the  amount  of  wastewater  discharged 
by the average single‐family house. And probably it is, since 
if  it  were  an  underestimate  the  sewage  treatment  facility 
would be inadequate. 
4                                                         No. 12‐3890 


     B&B took advantage of the assumed conservative bias in 
the estimate to allocate only 2.5 PEs per house. But the plain‐
tiff alleges that in order to obtain the required permits for a 
residential  development  B&B  represented  to  the  sanitary 
district that it was allocating 3.5 PEs to each house. This de‐
ceit  would,  in  our  example,  allow  B&B  to  build  80  rather 
than  57  houses  without  necessarily  straining  the  sewage 
treatment facility—if indeed the average wastewater produc‐
tion  per  house  is  only  2.5  PEs.  The  sanitary  district  would 
permit  the  fraud  because  it  was  controlled  by  B&B,  and  as 
long  as  the  sewage  treatment  facility  was  not  strained,  the 
fraud, though creating a risk of harm, would impose no ac‐
tual  harm  on  the  development.  Committing  the  fraud  was 
made  easier  by  a  long‐standing  contract  between  B&B  and 
the  sanitary  district,  under  which  B&B  collected  the  permit 
fees  directly  from  the  builders  (as  we  noted  earlier),  and  in 
exchange  promised  to  pay  for  the  maintenance,  and  any 
necessary  expansion,  of  the  district’s  wastewater  treatment 
facility. (Whether the promise was real, given B&B’s control 
of the district, is doubtful.) 
    B&B’s alleged wresting of control of the sanitary district 
and  use  of  that  control  to  divert  to  itself  fees  that  should 
have gone to the district to finance any needed expansion or 
improvement  of  the  sewage  system  is  the  sort  of  conduct 
that  could  if  proved  violate  RICO.  See,  e.g.,  H.J.  Inc.  v. 
Northwestern  Bell  Telephone  Co.,  492  U.S.  229,  233–34  (1989); 
United  States  v.  Genova,  333  F.3d  750,  754  (7th  Cir.  2003); 
United States v. Cianci, 378 F.3d 71, 80‐81 (1st Cir. 2004); Unit‐
ed  States  v.  Dischner,  974  F.2d  1502,  1506–07  (9th  Cir.  1992). 
The  district  judge,  however,  dismissed  the  suit  for  want  of 
“RICO  standing.”  To  obtain  relief  under  RICO  a  plaintiff 
must  be  “injured  in  his  business  or  property,”  18  U.S.C. 
No. 12‐3890                                                         5 


§ 1964(c). Because that’s a subset of all injury, RICO standing 
(which  really  ought  to  be  called  a  limitation  on  the  relief 
available  for  a  RICO  violation)  is  narrower  than  Article  III 
standing,  which  does  not  place  limits  on  the  nature  of  the 
actionable injury but requires only a potentially redressable 
“injury in fact” caused by the defendant’s alleged wrongdo‐
ing. Compare Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 
(1992), with Holmes v. SIPC, 503 U.S. 258, 265–66 (1992). The 
question then is whether there was an injury to Fiala’s prop‐
erty  or  to  Kobler’s  business;  the  parties  appear  to  assume 
that if neither Fiala nor Kobler has RICO standing, no other 
class member does either. 
     The district judge said that “Fiala’s PEs are not property 
and  cannot  have  been  taken  or  stolen  from  him.  The  sup‐
posed  theft  therefore  does  not  provide  a  basis  for  RICO 
standing.”  He  was  right.  A  PE  is  just  a  measurement  unit 
used  to  estimate  the  amount  of  wastewater  that  a  single‐
family  house  is  likely  to  discharge—an  estimate  for  use  by 
the sanitary district in sizing its wastewater treatment facili‐
ty  (for  example  to  comply  with  environmental  regulations, 
see,  e.g.,  35  Ill.  Admin.  Code  § 304.120(b))  and  in  pricing 
sewage permits accordingly. A PE is not a right to discharge 
a  given  amount  of  wastewater.  To  treat  it  as  a  right  would 
have  the  absurd  consequence  that  if  the  district  or  state 
agency  decided  that  3.5  PEs  was  too  conservative  an  esti‐
mate  of  the  amount  of  wastewater  likely  to  be  used  by  the 
average  single‐family  home  and  reduced  the  allotment  to  3 
PEs,  the  homeowner  could  complain  that  a  portion  of  his 
property  had  been  taken  for  a  public  use,  entitling  him  to 
compensation  under  the  Fifth  Amendment’s  just‐
compensation clause, though in fact he’d sustained no loss. 
6                                                        No. 12‐3890 


    It  would  be  different  if  by  reducing  Fiala’s  allotment  of 
PEs the sanitary district reduced the amount of waste that he 
could  discharge  into  the  district’s  sewage  system.  For  then 
he  might  have  to  install  a  septic  tank  (if  that  were  permit‐
ted), or limit the use of his kitchen and bathrooms, in order 
to  reduce  his  wastewater  discharge—and  those  would  be 
costs. But, to repeat, the allotment of PEs to a house is not a 
limit  on  how  much  wastewater  it  can  discharge  into  the 
sewage system. The fee for a sewage permit is not a fee per 
PE.  The  permit  entitles  you  to  discharge  any  amount  of 
wastewater. 
     So PEs aren’t rights; but whether they are or not actually 
is  irrelevant.  RICO  doesn’t  require  a  plaintiff  to  prove  that 
his  property  or  business  was  taken;  all  that’s  required  is  an 
injury  to  property  or  to  business.  In  Fiala’s  case  it  would 
have  to  be  injury  to  his  home.  But  no  direct  injury  to  his 
home  was  possible,  because  the  “theft”  of  one,  or  for  that 
matter all, of his PEs could not affect his access to or use of 
the sewage system. He would still have the permit, and the 
permit runs with the land. (An indirect injury to Fiala from 
the reduction of his allotted PEs would be possible, howev‐
er, as we’re about to see.) As for Kobler, there is no reason to 
think  he  paid  more  to  B&B  for  “stolen”  waste  discharge 
rights than he would have paid to the sanitary district. 
    Fiala could have been injured indirectly by the scheme if 
it deprived the sanitary district of fees that could have been 
used to expand or improve its sewage system or meet other 
public  needs  that  would  benefit  Fiala.  For  the  deprivation 
might  have  degraded  the  system,  resulting  in  a  backup  of 
wastewater into homes,  or have caused the sanitary  district 
to increase taxes to make up for the lost fees. But these pos‐
No. 12‐3890                                                             7 


sibilities,  though  alluded  to  in  the  plaintiff’s  briefs,  are  not 
claimed to be a source of compensable injury to members of 
the class. And any injury to the sanitary district itself is irrel‐
evant  to  this  case,  because  the  district  is  neither  a  plaintiff 
nor  a  class  member—it’s  a  defendant,  alleged  to  be  an  ac‐
complice of B&B in the scheme to steal and resell PEs.  
    Yet the district judge surprisingly remarked that the sani‐
tary district was the direct victim of the alleged scheme, that 
it had been included in the litigation only as a “nominal” de‐
fendant,  and  that  the  “indirect  purchaser”  doctrine  of  anti‐
trust law, which forbids a purchaser from the victim of cartel 
pricing to sue the cartelists even when the immediate victim 
had passed on some or for that matter all of the cartel’s price 
increase  to  its  customers  (the  indirect  purchasers),  Illinois 
Brick  Co.  v.  Illinois,  431  U.S.  720,  746–47  (1977);  In  re  Brand 
Name  Prescription  Drugs  Antitrust  Litigation,  123  F.3d  599, 
605–06 (7th Cir. 1997), applies to RICO claims as well, as in‐
deed  it’s  been  held  to  do.  Holmes  v.  SIPC,  supra,  503  U.S.  at 
265–68;  James  Cape  &  Sons  Co.  v.  PCC  Construction  Co.,  453 
F.3d  396,  403–04  (7th  Cir.  2006);  Carter  v.  Berger,  777  F.2d 
1173,  1175–76  (7th  Cir.  1985);  McCarthy  v.  Recordex  Service, 
Inc.,  80  F.3d  842,  855  (3d  Cir.  1996);  Rand  v.  Anaconda‐
Ericsson,  Inc.,  794  F.2d  843,  849  (2d  Cir.  1986).  Not  that,  so 
applied, it is an indirect‐purchaser doctrine. The sanitary dis‐
trict hadn’t bought anything from B&B. But the reasons that 
have  been  given  for  the  indirect‐purchaser  doctrine  are  ap‐
plicable to a case such as this: it simplifies litigation, avoids 
the bother and uncertainty of trying to determine how much 
of an injury to a first tier of victims was transmitted to a sec‐
ond tier, and maximizes the incentive of members of the first 
tier to enforce  applicable law.  Illinois Brick Co.  v. Illinois, su‐
pra,  431  U.S.  at  745;  BCS  Services,  Inc.  v.  Heartwood  88,  LLC, 
8                                                        No. 12‐3890 


637  F.3d  750,  756  (7th  Cir.  2011);  Adams  v.  Pan  American 
World Airways, Inc., 828 F.2d 24, 26 (D.C. Cir. 1987); 2A Phil‐
lip  E. Areeda  et al., Antitrust  Law  § 346c,  pp. 164–65  (3d ed. 
2007). 
   But  we  don’t  understand  why  the  sanitary  district—
B&B’s  alleged  accomplice—should  be  thought  merely  a 
“nominal”  defendant.  The  indirect‐victim  doctrine  (as  the 
indirect‐purchaser doctrine should be called when there’s no 
purchaser)  does  not  bar  a  suit  against  an  accomplice.  No 
matter;  the  plaintiff  has  not  challenged  the  district  judge’s 
indirect‐victim ruling. Nor has he presented any evidence of 
any injury to himself or to the class members. 
    So  the  district  judge  was  right  to  dismiss  the  RICO 
claim—and  the plaintiff has not  appealed the dismissal. It’s 
the defendants who have appealed, complaining—not about 
the dismissal of course, but about the denial of their motion 
for  an  award  of  their  attorney’s  fees  as  a  sanction  for  what 
they  contend  was  a  suit  brought  without  ”an  inquiry  rea‐
sonable under the circumstances” to determine that the suit 
was  “not  being  presented  for  any  improper  purpose”  and 
was  not  frivolous.  Fed.  R.  Civ.  P.  11(b)(1)  and  (2).  We  dis‐
cussed  the plaintiff’s case at length only because  it’s the es‐
sential background to the defendants’ motion. 
     The  defendants  have  missed  the  boat—they  have  failed 
to  engage  the  district  judge’s  grounds  for  denying  the  mo‐
tion. On whether the suit was frivolous or had been brought 
for  an  improper  purpose,  the  judge  said  that  the  plaintiffs’ 
theory (on which the suit pivoted, given RICO’s requirement 
that the plaintiff show an injury to business or property) that 
PEs were property “was wrong … but I don’t think it was so 
wrong as to be sanctionable … . Referring to PEs as property 
No. 12‐3890                                                            9 


…  was  part  of  the  vernacular.  The  district’s  commissioners 
thought  that  PE  was  property  …  .  PEs  were  apparently 
treated  as  though  they  could  be  bought  and  sold.”  And  so 
the plaintiffs’ suit, while meritless, was not frivolous. As for 
its  having  been  brought  for  an  “improper  purpose,”  “cer‐
tainly, it is not improper to file a non‐frivolous claim in the 
hope of getting paid.” Vollmer v. Selden, 350 F.3d 656, 660 (7th 
Cir. 2003). 
    More troubling is the judge’s ground for rejecting the de‐
fendants’  argument  that  the  plaintiffs  had  failed  to  conduct 
an adequate pre‐complaint investigation, as required by Fed. 
R.  Civ.  P.  11(b)(3),  (4).  The  plaintiff’s  complaint  contained 
supplemental  state  law  claims  for  fraud  and  conspiracy, 
claims  that  rested  on  the  same  facts  as  the  main  claim,  the 
RICO claim. When the judge dismissed that claim, he relin‐
quished  supplemental  jurisdiction  over  the  state‐law  claims 
and remanded them to state court, where they are pending. 
Having done so he denied the Rule 11 motion on the ground 
that if he imposed sanctions for “objectively groundless fac‐
tual allegations of fraud and lying and conspiracy and theft 
and  it  turns  out  that  Mr.  Fiala  prevails  in  state  court[,]  I’d 
look kind of foolish for jumping the gun, and I’d be stepping 
on the toes of the state court judge, and I don’t think it’s ap‐
propriate to do that.” That was not a sound reason for deny‐
ing  the  defendants’  motion,  for  no  basis  is  suggested  for  a 
state court’s having jurisdiction to impose sanctions for mis‐
conduct committed in a federal proceeding. 
    What  the  district  judge  should  have  done, given  his  un‐
certainty  about  the  merits  of  the  motion  and  his  belief  that 
the state court litigation might cast light on those merits, was 
to  stay  action  on  the  motion  pending  findings  in  the  state 
10                                                        No. 12‐3890 


case that might undermine or bolster it. That might seem in‐
consistent with Rule 11’s focus on the pre‐complaint investi‐
gation. But the question of the adequacy of that investigation 
(which  we  address  next)  is  different  from  whether  the  suit 
was  brought  for  an  improper  purpose,  or  was  frivolous. 
Whether the factual allegations turn out to be true is relevant 
to  that  question.  A  complaint  might  be  filed  with  no  pre‐
complaint  investigation  whatsoever;  but  if  the  purpose  was 
not improper and all the alleged facts turned out to be true 
and the plaintiff prevailed in the suit, there would be no ba‐
sis  for  imposing  sanctions.  So  the  judge  wasnʹt  wrong  to 
think  that  state  court  findings  could  affect  the  merits  of  the 
Rule 11 motion, and  therefore he could have waited to rule 
on the motion, though he should not have denied it outright. 
    In  the  section  of  their  brief  that  precedes  the  argument 
portion  and  is  captioned  “The  District  Court’s  Ruling,”  the 
defendants  complain  that  “no  determination  whatsoever 
was  made  [by  the  district  judge]  as  to  whether  [class  coun‐
sel]  performed  a  reasonable  pre‐filing  inquiry.”  But  that 
oblique  complaint—that  the  judge  should  have  made  his 
own  determination  rather  than  dumping  the  issue  on  the 
state  court—is  neither  elaborated,  nor  even  mentioned,  in 
the argument portion of the brief. Not until their reply brief 
do the defendants wake up and argue that the judge should 
have made his own determination regarding the reasonable‐
ness of the pre‐complaint inquiry. There they point out that 
“the  district  court’s  ruling  results  in  an  automatic  free  pass 
under  Rule  11  for  any  plaintiff  clever  or  lucky  enough  to 
have coupled state law claims with [federal] claims.” That’s 
a good point, but comes too late; an argument first made in 
an  appellant’s  reply  brief  is  forfeited.  Georgou  v.  Fritzshall, 
178 F.3d 453, 456–57 (7th Cir. 1999); EIMSKIP v. Atlantic Fish 
No. 12‐3890                                                            11 


Market,  Inc.,  417  F.3d  72,  78  (1st  Cir.  2005);  United  States  v. 
Yousef,  327  F.3d  56,  115–16  (2d  Cir.  2003);  16AA  Charles  A. 
Wright et al., Federal Practice & Procedure § 3974.3, pp. 277–82 
(4th ed. 2008). 
     But this bobble by the defendants turns out not to matter, 
because  they  have  never  made  a  persuasive  case  that  the 
pre‐complaint  investigation  had  been  inadequate.  Class 
counsel  claims  without  contradiction  to  have  devoted  170 
hours to factual and legal research before filing the suit. The 
fact that the research turned up negligible evidence of injury 
to  class  members  does  not  imply  an  inadequate  investiga‐
tion,  but  merely  a  weak  case.  The  builder  Kobler  may  have 
been  injured  by  having  to  fork  over  $150,000  to  B&B  to  re‐
ceive PE allotments that he needed in order to be able to ob‐
tain sewage permits, which he needed in order to be able to 
build  salable  houses  in  Fox  Mill.  He  testified  that  of  course 
the fees were costs to him and that he tries to recoup his en‐
tire costs in the price he charges for building a house, but he 
was  unclear  whether  he  always  succeeds  in  recouping  the 
fees. And though he agreed with the defendants’ lawyer at a 
couple  of  places  in  his  deposition  that  he  had  recouped 
them, it’s unclear whether he understood the questions that 
elicited that response. If the fees were higher than what the 
sanitary  district  itself  would  have  charged  for  permits,  he 
may have been hurt—anything that increases a seller’s costs 
is likely to reduce his profits. For the tendency of an increase 
in  price  is  to  reduce  buyer  demand,  and  the  likelihood  of 
such a reduction may cause a seller to trim his price at some 
sacrifice  in  profit  to  avoid  losing  customers.  Kobler  may 
have  thought  that  he  had  recouped  the  PE  fees  that  he  had 
paid B&B but not some other cost. But maybe he hadn’t been 
able  to  recoup  the  other  cost  because  he  he  could  not  raise 
12                                                       No. 12‐3890 


his price sufficiently to cover both it and the PE fees; in that 
event  any  increase  in  those  fees  attributable  to  the  alleged 
RICO violation would have hurt him, albeit indirectly. 
     The  complaint  also  alleged  that  B&B’s  scheme  “endan‐
ger[ed]  the  health  and  welfare  of  the  plaintiffs  and  the  citi‐
zens within the [sanitary district] and Illinois.” For both the 
Illinois  Environmental  Protection  Agency  and  the  Illinois 
attorney  general  notified  the  Wasco  Sanitary  District  that  it 
was  violating  federal  and  state  pollution  regulations,  and 
conceivably that was because the district had been denied by 
the plaintiffs’ fraud the resources it needed to make its sew‐
age  system  comply  with  those  regulations.  There’s  no  evi‐
dence to support that conjecture, however, and even if there 
were  it  would  establish  merely  a  personal  injury,  which  is 
not  compensable  under  RICO.  Evans  v.  City  of  Chicago,  434 
F.3d 916,  926  (7th  Cir. 2006); Genty v.  Resolution Trust Corp., 
937  F.2d  899,  918–19  (3d  Cir.  1991);  cf.  Reiter  v.  Sonotone 
Corp.,  442  U.S.  330,  339  (1979).  Fiala  presented  no  theory  of 
injury  to  his  or  the  class  members’  businesses  or  property 
stemming from the effect of the defendants’ alleged conspir‐
acy on the district’s compliance with pollution regulations. 
   But all this is to one side of the alleged inadequacy of the 
pre‐complaint  investigation,  which  the  defendants  failed  to 
substantiate. 
   The district judge’s denial of the Rule 11 motion, though 
based  in  part  on  an  erroneous  (but  harmlessly  so)  ground, 
must be 
                                                           AFFIRMED.